      Case 2:19-cv-05760-ODW-AFM Document 16 Filed 10/28/19 Page 1 of 1 Page ID #:52

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA                                 JS-6

                                    CIVIL MINUTES – GENERAL
 No.             2:19-cv-05760-ODW (AFMx)                                 Date   October 28, 2019
 Title           Amber Ross v. Discover Bank



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers

       Pursuant to Plaintiffs’ Notice of Voluntary Dismissal (ECF No. 12) and Federal Rule of
Civil Procedure 41(a)(1):

         IT IS HEREBY ORDERED that:

         1.      The entire action and all claims asserted therein are hereby DISMISSED WITH
                 PREJUDICE; and

         2.      All dates and deadlines in this action are VACATED and taken off calendar.

         The Clerk of the Court shall close this case.

         IT IS SO ORDERED.

                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 1 of 1
